TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-21-00515-CV



                    In re Allstate Fire and Casualty Insurance Company




                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION


               Allstate Fire and Casualty Insurance Company petitions for writ of mandamus,

urging that the trial court abused its discretion by failing to sever and abate the real party in

interest’s extracontractual claims against Allstate from her claims seeking to establish Allstate’s

contractual duties to pay benefits under an uninsured/underinsured motorist (UM/UIM) policy.

We will conditionally grant the writ.


                                         BACKGROUND

               The real party in interest, Erika Brandyburg, sued Bryan Williams and Allstate to

recover for injuries and damages she suffered while in a parking lot when Williams backed his

vehicle into hers. She alleged negligence, negligence per se, and gross-negligence claims against

Williams. She sought a declaratory judgment establishing the amounts due to her under an Allstate

UM/UIM policy. She also alleged extracontractual claims against Allstate for violations of

Chapters 541 and 542 of the Texas Insurance Code provisions barring misrepresentation and

refusal to pay a claim without conducting a reasonable investigation, and requiring a good-faith
attempt to settle a claim to which the insurer’s liability has become reasonably clear and a prompt

explanation of the denial of a claim.

               Allstate filed a motion to sever the extracontractual causes of action from the

remaining claims. Allstate requested that the severed claims be abated until Williams’s negligence

and underinsured status are determined through a judicial finding.

               Brandyburg then filed her First Amended Petition in which she no longer included

Williams in the list of parties. Instead of the negligence claim against Williams, she claimed injury

and damage from third-party uninsured Williams’s negligence, negligence per se and gross

negligence. 1 Brandyburg added allegations specifying the terms of the settlement offer Allstate

made. She also added a claim styled “Suit for UM/UIM Benefits” under which she says she

“brings this suit for the UM/UIM policy limits of $30,000.00 available to her under the

ALLSTATE Insurance Policy.” Brandyburg retained her claim for declaratory relief against

Allstate establishing the amount it owes her under the insurance policy as well as claims for

violations of Insurance Code Chapters 541 and 542.

               The trial court denied Allstate’s motion to sever and abate without stating a basis.


                                   STANDARD OF REVIEW

               Mandamus will issue to correct an abuse of discretion when an adequate remedy

by appeal does not exist. In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)

(per curiam). A trial court abuses its discretion when it acts without reference to guiding rules or

principles or acts in an arbitrary or unreasonable manner. In re Garza, 544 S.W.3d at 840. A trial




       1Though Brandyburg’s negligence per se and gross-negligence claims are against an
unnamed defendant, context dictates that the defendant is Williams.
                                                 2
court also abuses its discretion by failing to analyze or apply the law correctly. In re Allstate Cnty.

Mut. Ins., 85 S.W.3d 193, 195 (Tex. 2002) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833,

840 (Tex. 1992) (orig. proceeding).

               Severance of claims under the Texas Rules of Civil Procedure rests within the

sound discretion of the trial court. Liberty Nat’l Fire Ins. v. Akin, 927 S.W.2d 627, 629 (Tex. 1996)

(orig. proceeding); see Tex. R. Civ. P. 41. The trial court’s broad discretion in determining whether

to grant severance is not unlimited. In re Gen. Agents Ins. 254 S.W.3d 670, 673 (Tex. App.—

Houston [14th Dist.] 2008, orig. proceeding). Severance is appropriate if: (1) the controversy

involves more than one cause of action, (2) the severed claim is one that could be asserted

independently in a separate lawsuit, and (3) the severed actions are not so interwoven with the

other claims that they involve the same facts and issues. Liberty Nat’l, 927 S.W.2d at 629. The

controlling reasons for a severance are to do justice, avoid prejudice, and further convenience.

Guaranty Fed. Sav. Bank v. Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex. 1990).

               If a trial court abuses its discretion in denying a motion to sever and abate

extracontractual claims, there is no adequate remedy by appeal. In re Geico Cnty. Mut. Ins.,

No. 05-21-00226-CV, 2021 WL 3754576, at *2 (Tex. App.—Dallas Aug. 25, 2021, orig.

proceeding) (mem. op.); U.S. Fire Ins. v. Millard, 847 S.W.2d 668, 675-76 (Tex. App.—Houston

[1st Dist.] 1993, orig. proceeding). In applying this standard, we must weigh the prejudice to the

relator by denying severance against the prejudice that could result from ordering severance.

Womack v. Berry, 291 S.W.2d 677, 683 (Tex. 1956) (orig. proceeding); In re Reynolds,

369 S.W.3d 638, 650 (Tex. App.—Tyler 2012, orig. proceeding).




                                                  3
                                           DISCUSSION

                A UIM insurance contract provides policy benefits to the insured for amounts that

he or she is legally entitled to recover as damages from owners and operators of uninsured or

underinsured motor vehicles because of bodily injury or property damage. See Tex. Ins. Code

§ 1952.106. “[A] UIM contract is unlike many first-party insurance contracts because, according

to its terms, benefits are conditioned upon the insured’s legal entitlement to receive damages from

a third party.” In re American Nat’l Cnty. Mut. Ins., 384 S.W.3d 429, 437 (Tex. App.—Austin

2012, orig. proceeding). Therefore, to establish an insurer’s contractual obligation to pay UIM

benefits, the insured must obtain legal determinations as to the third-party’s liability and

underinsured status. Brainard v. Trinity Universal Life Ins., 216 S.W.3d 809, 818 (Tex. 2006). In

addition to an insurer’s contractual obligations, the common law and the Texas Insurance Code

impose extracontractual duties on insurers related to the handling and processing of insurance

claims. See Arnold v. National Cnty. Mut. Ins., 725 S.W.2d 165, 167 (Tex. 1987); see also

Tex. Ins. Code §§ 541.060, .151-.152.

                Allstate contends that, because Brandyburg has not obtained a judgment

establishing her entitlement to UIM benefits under the policy, the trial court had a duty to sever

her extracontractual claims from the claims on her insurance policy and to abate proceedings on

the extracontractual claims. Extracontractual claims, such as bad-faith claims, are independent

claims from contract claims related to insurance coverage and thus are subject to severance.

Liberty Nat’l, 927 S.W.2d at 629; In re American, 384 S.W.3d at 433. Extracontractual claims

generally must be tried separately from and after resolution of an insured’s contractual claim to

UIM benefits.     See In re State Farm Mut. Auto. Ins., 629 S.W.3d 866, 876 (Tex. 2021)

(orig. proceeding) (directing trial court to order bifurcated trial on issues of coverage and statutory

                                                  4
claims); In re American, 384 S.W.3d at 438 (directing trial court to sever and abate insured’s

extracontractual claims pending determination on coverage); see also In re Allstate Fire & Cas.

Ins., No. 12-17-0266-CV, 2017 Tex. App. LEXIS 10428, at *4 (Tex. App.—Tyler Nov. 8, 2017,

orig. proceeding) (mem. op.) (concluding that “extra-contractual claims must be severed and

abated until the [UIM] breach of contract claim is determined”); In re Progressive Cnty. Mut. Ins.,

439 S.W.3d 422, 426 (Tex. App.—Houston [1st Dist.] 2014, orig. proceeding) (same). The

rationale for this general rule is two-fold: (1) extracontractual claims may be rendered moot

because a determination of no coverage generally precludes extracontractual claims, and thus a

joint trial could waste time and resources of the court and the parties; and (2) a joint trial concerning

contractual obligation and the violation of extracontractual duties could unduly prejudice the

insurer because evidence of a settlement offer is often excluded with respect to contract claims as

implying an admission of liability, but is admissible on extracontractual claims regarding whether

the insurer made a good-faith attempt to resolve the claim. In re State Farm, 629 S.W.3d at 876.

                Brandyburg argues that the trial court did not abuse its discretion in refusing to

sever her extracontractual claims because bifurcation, not severance and abatement, is the proper

procedure when the only claim asserted is for violations of the insurance code, relying on In re

State Farm, 629 S.W.3d 866. In that case, bifurcation was requested and denied at trial; relying

on “sever-and-abate cases,” the Texas Supreme Court ordered bifurcation because (1) that was the

remedy requested and (2) there was no contract claim to sever from the extracontractual claims.

Id. at 877. In this case, severance and abatement was requested and there is no indication that

bifurcation was requested; further, Brandyburg’s pleadings include a claim for declaratory relief

to establish Allstate’s contractual duty to pay UIM benefits, which is a claim on the contract. See

USAA Tex. Lloyds v. Menchaca, 545 S.W.3d 479, 494 (Tex. 2018) (explaining that decisions have

                                                   5
referred “interchangeably to both ‘breach’ and ‘coverage’” but focus was on whether insured was

entitled to benefits under policy). Thus, contrary to her assertion and unlike the plaintiff’s claims

in In re State Farm, Brandyburg’s suit is not limited to extracontractual claims against Allstate for

violations of the insurance code. See In re State Farm, 629 S.W.3d. at 874. Severance and

abatement is appropriate when, as in this case, an insured seeks a determination as to entitlement

to UIM benefits and also brings extracontractual claims against the insured. See In re American,

384 S.W.3d at 439.

               Brandyburg also contends that severance and abatement is not required because not

all extracontractual claims are predicated on a determination that the insured is entitled to benefits.

An insurer’s statutory violation can conceivably cause an injury that is independent of the loss of

policy benefits and that is compensable even if the policy does not grant benefits for that injury,

so long as the injury is not predicated on and does not flow or stem from the policy benefits. In re

State Farm, 629 S.W.3d at 872-73;. Menchaca, 545 S.W.3d at 499-500; see also Twin City Fire

Ins. v. Davis, 904 S.W.2d 663, 666 n.3 (Tex. 1995). However, Brandyburg does not allege that

she has sustained an injury in this case that is independent of her right to receive benefits under

the policy. Her pleadings allege damages arising from Allstate’s handling and denial of her claim

for UIM benefits and are premised on a theory that if Allstate had handled her claim in compliance

with the Insurance Code it would have paid her UIM claim without the necessity of her filing suit.

Consequently, Brandyburg’s extracontractual claims are predicated on her entitlement to receive

policy benefits. Because resolution of Brandyburg’s claim for declaratory relief as to Allstate’s

liability for policy benefits could moot at least some of her Insurance Code claims and because

trying the Insurance Code claims would involve evidence of settlement efforts inadmissible in trial

of the contract claims, the contract claim should be tried first. The expenses of discovery and trial

                                                  6
attributable to the Insurance Code could be wasted (for both sides) if Allstate is not liable on the

underlying insurance policy.

               Brandyburg argues that trying the contract-based claims separately and before the

extracontractual claims would require redundant proof at the second trial “because the claims are

identical and so interwoven that they involve the same facts and issues requiring both claims to be

proved with the same evidence.” While the claims may have overlapping elements, there are

different elements that, as discussed, the Texas Supreme Court has determined benefit from

separate hearings. See In re State Farm, 629 SW.3d at 876-77. Further, collateral estoppel could

prevent relitigation of common issues in a second lawsuit between the same parties. Eagle Props.,

Ltd. v. Scharbauer, 807 S.W.2d 714, 721-22 (Tex. 1990); Van Dyke v. Boswell, O’Toole, Davis &

Pickering, 697 S.W.2d 381, 384 (Tex. 1985).

               Brandyburg contends that severance and abatement would encourage insurers to

“low ball” their insureds and allow them to pass on the responsibility of determining whether

liability is reasonably clear from their employees to the judicial system. However, under the

Insurance Code, insurers retain the responsibility of determining whether liability is reasonably

clear. See Tex. Ins. Code §§ 541.060(a)(2)(A), 542.003(b)(4). The legislature has decided that

treble damages is the appropriate remedy for knowing violations of these Insurance Code

responsibilities. See id. § 541.152(b).

               Brandyburg also warns that requiring severance would eviscerate statutory bad-

faith liability in all UIM cases. She contends that the supreme court held that “once an insured

obtains a judgment against an underinsured third-party, the insured no longer has any cause of

action against his or her insurer for breaching its statutory duties of handling claims with good

faith,” citing Mid-Century Ins. Co. v. Boyte, 80 S.W.3d 546 (Tex. 2002). But the supreme court

                                                 7
in that case held that the plaintiff had no bad-faith cause of action related to the policy for post-

judgment conduct; the insurer’s actions regarding payment of the amount due under the policy as

set by the judgment is the action of a judgment debtor, not an insurer. Id. at 548-49. In the context

of UIM coverage disputes, bad-faith liability may arise when an insurer fails to a settle a claim for

benefits prior to a legal determination establishing entitlement to UIM benefits. Burgess v. Allstate

Fire & Cas. Ins., No. 03-20-00088-CV, 2021 WL 5498758 (Tex. App.—Austin Nov. 24, 2021,

no pet. h.). Severance of the claims would not bar plaintiffs from seeking recovery for bad-faith

settlement negotiations based on the insurer’s pre-judgment actions.


                                          CONCLUSION

               Because joint trial of the contract claim and the Insurance Code claims would

prejudice Allstate in its defense of at least one set of claims and because the trial of the Insurance

Code claims before the contract claims could cause needless expenses of time, effort, and money,

we conclude that the trial court abused its discretion by denying Allstate’s motion to sever and

abate. We conditionally grant Allstate’s petition for writ of mandamus and direct the trial court to

withdraw its denial of Defendant Allstate Fire and Casualty Insurance Company’s Motion to Sever

and to grant that same motion. The writ will issue only if the trial court fails to comply.



                                               __________________________________________
                                               Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: January 12, 2022




                                                  8